Case 2:19-cv-00369-JES-NPM Document 40 Filed 01/06/21 Page 1 of 10 PageID 476



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

SFR SERVICES, LLC,

            Plaintiff,

v.                                  Case No:         2:19-cv-369-FtM-99NPM

EMPIRE INDEMNITY      INSURANCE
COMPANY,

            Defendant.



                             OPINION AND ORDER

      This matter comes before the Court on review of defendant’s

Motion to Dismiss Plaintiff’s Amended Complaint (Doc. #38) filed

on June 12, 2020.      Plaintiff filed a Response (Doc. #39) on June

26, 2020.    For the reasons set forth below, the motion is granted,

the Amended Complaint is dismissed without prejudice, and leave is

granted to file a second amended complaint.

                                          I.

      The Court adopts and incorporates by reference the procedural

history and background facts as set forth in Plaintiff’s Response.

(Doc.   #39,   ¶¶   1-14.)     Plaintiff       SFR    Services,    LLC   (SFR   or

plaintiff),    as   assignee   of   the   insured,       asserts   that   Empire

Indemnity Insurance Company (Empire or defendant) breached an

insurance Policy insuring six buildings at a condominium complex

in Naples, Florida (the Insured Property).              The operative pleading



                                      1
Case 2:19-cv-00369-JES-NPM Document 40 Filed 01/06/21 Page 2 of 10 PageID 477



is the one-count breach of contract Amended Complaint, which

attaches a copy of the Policy and an Appraisal.               (Doc. #37.)

      While conceding Empire has paid the amount determined by a

court-ordered Appraisal performed pursuant to the Policy (Doc.

#37, ¶¶ 16-24), the Amended Complaint nonetheless asserts that

Empire has refused to pay all damages covered by the Policy.                  (Id.

at ¶ 25.) The Amended Complaint further asserts that the Appraisal

calculation of the roof repair costs for three of the six buildings

was premised on using tiles “harvested” from the other three

buildings (which were to receive new roofs).                   (Id. at ¶ 21.)

However, according the Amended Complaint, a building permit is

required to do the roof repairs/replacement, but the harvested

tiles are not approved by the Collier County Growth Management

Division—Planning and Regulation (the Building Department).                   (Id.

at ¶¶ 22-23.)     Thus, the Amended Complaint alleges, Empire “failed

to properly indemnify the Plaintiff for loss to the buildings . .

. because the payment amount [of the Appraisal] was based upon the

use of materials which are no longer approved products or under a

current NOA [Notice of Acceptance].”              (Id. at ¶ 24.)       “In other

words, by utilizing a methodology requiring repairs to be made

using   a    product   not   approved       or   under   a   current   NOA,   the

[Appraisal] umpire exceeded the scope of his authority . . ..”

(Id.)       In sum, the Amended Complaint asserts that the Policy

required Empire to pay “an amount sufficient to repair the damages

                                        2
Case 2:19-cv-00369-JES-NPM Document 40 Filed 01/06/21 Page 3 of 10 PageID 478



of the Insured Property resulting from the covered Loss” (Id. at

¶ 29), and     that Empire materially breached the Policy “[b]y

refusing to pay Plaintiff the amount necessary to repair or replace

the damage to the Insured Property.”             (Id. at ¶ 30.)

      Defendant moves to dismiss plaintiff’s Amended Complaint,

arguing that it fails to state a cause of action for breach of

contract. (Doc. #38, pp. 1-2.)       Defendant asserts that it complied

with the Policy’s Loss Payment condition when it elected to pay

“the value of lost or damaged property,” which under the Policy is

the Replacement Cost Value (RCV). (Id., p. 2.) Defendant contends

that the Amended Complaint concedes defendant paid plaintiff the

RCV (less the deductible), and that by paying the amount determined

by the Appraisal it has paid all amounts due and owing under the

Policy.    (Id., pp. 5-6.)      As such, Defendant maintains that the

face of the Amended Complaint establishes it did not breach any of

the terms or obligations set forth in the Policy. (Id., p. 6.)

                                          II.

      The Court begins, as it must, with the language of the Policy.

See Zodiac Grp., Inc. v. Axis Surplus Ins. Co., 542 F. App'x 844,

849-50 (11th Cir. 2013). Empire agreed with the insured to provide

insurance as stated in the Policy.              (Doc. #37, p. 15.)    Coverage

was provided for six condominium buildings, each of which selected

the Optional Coverage valuation of replacement cost.                 (Id., pp.

17, 19.)

                                      3
Case 2:19-cv-00369-JES-NPM Document 40 Filed 01/06/21 Page 4 of 10 PageID 479



      The Policy’s Condominium Association Coverage form provided

that Empire “will pay for direct physical loss of or damage to

Covered Property . . . caused by or resulting from any Covered

Cause of Loss.”      (Id., p. 30.)        It is undisputed that the six

condominium buildings were Covered Property and that there was a

direct physical loss or damage caused by or resulting from a

windstorm, which is a Covered Cause of Loss.           (Id.; Doc. #37, ¶

6.)

      The loss payment for such covered losses is ordinarily at the

option of Empire pursuant to the following Policy provision:

      4. Loss Payment

          a. In the event of loss or damage covered by this
             Coverage Form, at our option, we will either:

              (1)   Pay the value of lost or damaged property;

              (2)   Pay the cost of repairing or replacing the
                    lost or damaged property, subject to b.
                    below;

              (3)   Take all or any part of the property at an
                    agreed or appraised value; or

              (4) Repair, rebuild or replace the property
                  with other property of like kind and
                  quality, subject to b. below.

              We will determine the value of lost or damaged
              property, or the cost of its repair or
              replacement, in accordance with the applicable
              terms of the Valuation Condition in this
              Coverage Form or any applicable provision which
              amends or supersedes the Valuation Condition.

         b. The cost to repair, rebuild or replace does not
            include  the  increased  cost  attributable  to

                                      4
Case 2:19-cv-00369-JES-NPM Document 40 Filed 01/06/21 Page 5 of 10 PageID 480



            enforcement of any ordinance or law regulating the
            construction, use or repair of any property.

            . . .

         g. We will pay for covered loss or damage to Covered
            Property within 30 days after we receive the sworn
            proof of loss, if you have complied with all of the
            terms of this Coverage Part and:

               (1)    We have reached agreement with you on the
                      amount of loss; or

               (2)    An appraisal award has been made.

(Doc. #37, p. 39)(emphasis added).

      Empire’s   options    under    this   Policy,     however,    were   more

restricted because the Declaration pages to the Policy show that

an Optional Coverage valuation was selected for all six buildings.

(Id., pp. 17, 19.)        Thus, as discussed below, replacement cost

became the loss payment standard, and payment of increased cost

attributable     to    enforcement   of     ordinance    or   law   became   a

possibility.

      With the Policy’s Optional Coverage selected, “Replacement

Cost (without deduction for depreciation) replaces Actual Cash

Value in the Loss Condition, Valuation, of this Coverage Form.”

(Id., p. 43, ¶ 3a.)       Under the Replacement Cost standard, Empire

would not pay more than the least of “(1) The Limit of Insurance

applicable to the lost or damaged property; (2) The cost to replace

the lost or damaged property with other property: (a) Of comparable

material and quality; and (b) Used for the same purpose; or (3)


                                      5
Case 2:19-cv-00369-JES-NPM Document 40 Filed 01/06/21 Page 6 of 10 PageID 481



The amount actually spent that is necessary to repair or replace

the lost or damaged property.”       (Id., p. 43, ¶ 3e.)

      Empire and SFR disagreed on the value of the amount of loss,

and therefore an appraisal was available under the Policy.                (Doc.

#37, p. 45, ¶ B.)      Each party selected an appraiser, and the two

appraisers selected an umpire.              (Id.)   “A decision agreed to by

any two will be binding.”       (Id.)

      The Amended Complaint alleges that the Appraisal determined

the RCV, which has been paid by Empire.               (Doc. #37, ¶¶ 18-19.)

The Amended Complaint alleges, however, that the determination and

payment did not include the increased repair costs caused by the

inability to use harvested tiles and obtain the required County

permit. (Id. at ¶¶ 21-24.) Plaintiff asserts an entitlement under

the Policy to these increased costs as part of the Appraisal.              (Id.

at ¶ 25.)    The Policy establishes, however, that while plaintiff

may eventually be entitled to an additional amount, it is not due

now as part of the Appraisal.       See (Doc. #37, p. 43, ¶ 3f.)

      Ordinarily under the Policy, the Replacement Cost “does not

include the increased cost attributable to enforcement of any

ordinance or law regulating the construction, use or repair of any

property.”     (Id.)   However,    Additional        Coverage   applies    “to

buildings    to   which   the   Replacement         Cost   Optional   Coverage

applies.”    (Id., p. 33, ¶ 4e(1).)           As noted above, such optional



                                        6
Case 2:19-cv-00369-JES-NPM Document 40 Filed 01/06/21 Page 7 of 10 PageID 482



Replacement Cost coverage is shown on the Declaration pages of the

Policy. (Id., pp. 17, 19.)

       With this Additional Coverage, Empire agreed to “pay the

increased costs incurred to comply with enforcement of an ordinance

or law in the course of repair, rebuilding or replacement of

damaged parts of that property, subject to the limitations stated

in e.(3) through e.(9) of this Additional Coverage.”           (Id., p. 33

¶ 4e(2).)      The limitations, however, includes a provision that

Empire will not pay for the increased amount “[u]ntil the property

is actually repaired or replaced” and “[u]nless the repairs or

replacement are made as soon as reasonably possible after the loss

or damage . . ..”     (Id. at ¶ 4e(7).)1


1   The Policy states in pertinent part:

       e. Increased Cost Of Construction

       (1)   This Additional Coverage applies only to buildings
             to which the Replacement Cost Optional Coverage
             applies.

       (2)   In the event of damage by a Covered Cause of Loss
             to a building that is Covered Property, we will pay
             the increased costs incurred to comply with
             enforcement of an ordinance or law in the course of
             repair, rebuilding or replacement of damaged parts
             of that property, subject to the limitations stated
             in e.(3) through e.(9) of this Additional Coverage.

       (3)   The ordinance or law referred to in e.(2) of this
             Additional Coverage is an ordinance or law that
             regulates the construction or repair of buildings
             or establishes zoning or land use requirements at
             the described premises, and is in force at the time
             of loss.
                                      7
Case 2:19-cv-00369-JES-NPM Document 40 Filed 01/06/21 Page 8 of 10 PageID 483



      The Appraisal properly did not consider “increased costs

incurred to comply with enforcement of an ordinance or law in the

course of repair, rebuilding or replacement of damaged parts of

that property” since such costs had not yet been incurred.              See

Jossfolk v. United Prop. & Cas. Ins. Co., 110 So. 3d 110 (Fla. 4th

DCA 2013).    The Amended Complaint contains no allegations that SFR

had actually repaired or replaced any roof, or applied for or

obtained a building permit to do so, and the Court is limited to




      (4)    Under this Additional Coverage, we will not pay any
             costs due to an ordinance or law that: (a) You were
             required to comply with before the loss, even when
             the building was undamaged; and (b) You failed to
             comply with.

      .       .          .

      (7)    With respect to this Additional Coverage:

             (a)   We will not pay for the Increased Cost of
                   Construction:

                  (i)        Until the property is actually
                             repaired or replaced, at the same or
                             another premises; and

                  (ii)       Unless the repairs or replacement
                             are made as soon as reasonably
                             possible after the loss or damage,
                             not to exceed two years. We may
                             extend this period in writing during
                             the two years.

(Doc. #37, p. 34)(emphasis added).




                                        8
Case 2:19-cv-00369-JES-NPM Document 40 Filed 01/06/21 Page 9 of 10 PageID 484



the four corners of the Amended Complaint and its attachments.

Hi-Tech Pharm., Inc. v. HBS Int'l Corp., 910 F.3d 1186, 1189 (11th

Cir. 2018).       The Court therefore may not consider the new facts

asserted in Plaintiff’s Response, which alleges that plaintiff

applied     for   a   permit    through   the   Collier   County    Building

Department, and it was rejected due to the invalid NOA for the

harvested tiles. (Doc. #39, pp. 4-5.)

      The Court finds that the Amended Complaint does not plausibly

show that defendant has failed to comply with its obligations under

the insurance Policy.          Because it may be possible to make such

allegations, however, the Court will allow an amended complaint to

be filed.

      Accordingly, it is hereby

      ORDERED:

      1.    The Amended Complaint (Doc. #37) is DISMISSED without

            prejudice.

      2.    Plaintiff may file a second amended complaint within

            fourteen (14) days of the date of the Opinion and Order.

      DONE and ORDERED at Fort Myers, Florida, this           6th    day of

January, 2021.




                                      9
Case 2:19-cv-00369-JES-NPM Document 40 Filed 01/06/21 Page 10 of 10 PageID 485




 Copies:
 Parties of Record




                                      10
